J-S41007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INT. OF: T.L., A MINOR      :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: T.L., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 1953 MDA 2019


           Appeal from the Order Entered November 4, 2019,
             in the Court of Common Pleas of York County,
          Juvenile Division at No(s): CP-67-DP-0000004-2018.


 IN THE INT. OF: A.L., A MINOR      :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: T.L., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 1954 MDA 2019


           Appeal from the Order Entered November 4, 2019,
             in the Court of Common Pleas of York County,
          Juvenile Division at No(s): CP-67-DP-0000005-2018.


 IN THE INT. OF: A.L., A MINOR      :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: T.L., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 1955 MDA 2019
J-S41007-20



                  Appeal from the Order Entered November 4, 2019,
                    in the Court of Common Pleas of York County,
                 Juvenile Division at No(s): CP-67-DP-0000006-2018.


BEFORE:         KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                           FILED NOVEMBER 19, 2020

        In this consolidated matter, Appellant T.L. (Mother) appeals from her

dependent children’s respective permanency review orders issued by the York

County Court of Common Pleas – Juvenile Division. At issue is one of the 16

requisite findings a dependency court must render during each permanency

review hearing. See 42 Pa.C.S.A. § 6351(f)(1-12); (f.2). Specifically, the

Juvenile Act requires the court to determine the extent to which the parent

has progressed toward alleviating the conditions which necessitated the

original placement of her children. See 42 Pa.C.S.A. § 6351(f)(3). Following

a November 4, 2019 permanency review hearing, the court determined

Mother made minimal progress and recorded this finding in the children’s

respective orders; Mother appealed.              After review, we conclude that the

issuance of the ensuing termination decrees and our affirmance of the decrees

under 23 Pa.C.S.A. § 2511(a)(2) and (b) rendered moot the specific issue of

Mother’s progress. Consequently, we dismiss.

        This consolidated appeal concerns three of Mother’s four children: 5-

year-old T.L (born 2014); 6-year-old A.L. (born 2013); and 9-year-old A.L.


____________________________________________
*   Retired Senior Judge assigned to the Superior Court.



                                               -2-
J-S41007-20



(born 2010).1 We briefly note the procedural history of the dependency cases,

as discussed in the dependency court’s opinion:

             On January 4, 2018, an application for emergency protective
             custody was filed by [the] York County Office of Children,
             Youth and Families after receiving a referral due to
             allegations of sexual abuse. On January 29, 2018, a
             dependency hearing was held, at which time the children
             were placed in foster care placement together. In April
             2018, another hearing was held and it was agreed that the
             children would all be moved to a different foster care home.
             In October 2018, the children’s foster parents were no[t]
             able to be a resource, so the children were moved to
             alternative placements. These alternative placements of the
             children took place between the months of November 2018
             and January 2019.

             A permanency review hearing was held on May 7, 2019, and
             a status review hearing was held on August 12, 2019.
             Another permanency review hearing, and the hearing in
             question, was held on November 4, 2019. At this hearing,
             both Mother and Father were present, and testimony was
             taken. At the conclusion of the hearing, the court issued an
             order with findings that there has been minimal progress
             and compliance by Mother. Mother filed [timely] notice[s]
             of appeal.

See Trial Court Opinion, dated 1/6/20, at 2 (some superfluous capitalization

omitted).

        After Mother filed this consolidated appeal, the lower court proceeded

with termination hearings in February 2020 concerning all four children and

their three respective parents.                The court subsequently terminated the

parents’ rights. T.L. (Mother) and T.L. (Father) appealed their terminations;

____________________________________________
1These children were born to T.L. (Father), who does not appeal. Mother has
another child, 11-year-old A.L. (born 2008), who is not a part of this appeal.
The father of A.L. is R.V., who is also not party to the instant matter.

                                               -3-
J-S41007-20



R.V. (Father of A.L.) did not. Those appeals are separately listed before this

panel. See 436, 437, 438, 439 MDA 2020 (relating to Mother); see also 545,

546, 547 MDA 2020 (relating to Father).

      Mother presents one issue for our review:

         Did the lower court err as a matter of law and/or abuse its
         discretion in finding [Mother] had made minimal progress
         and there was minimal compliance?

Mother’s Brief at 5.

      Before we may address any substantive issue, we must determine

whether the issue is appealable, because appealability implicates our

jurisdiction. See In Interest of N.M., 186 A.3d 998, 1006 (Pa. Super. 2018)

(quoting Kulp v. Hrivnak, 765 A.2d 796, 798 (Pa. Super. 2000) (“[Since we]

lack jurisdiction over an unappealable order, it is incumbent on us to

determine, sua sponte when necessary, whether the appeal is taken from an

appealable order.”)). “Jurisdiction is purely a question of law; the appellate

standard of review is de novo and the scope of review plenary.” Barak v.

Karolizki, 196 A.3d 208, 215 (Pa. Super. 2018) (citation omitted).

      In order to be appealable, the order must be: (1) a final order, Pa.R.A.P.

341-342; (2) an interlocutory order appealable by right or permission, 42

Pa.C.S.A. § 702(a)-(b); Pa.R.A.P. 311-312; or (3) a collateral order, Pa.R.A.P.

313. Mother seems to suggest that her appeal fits neatly into the second

category. Though she wholly sidesteps any real discussion of appealability,

she does cite Pa.R.A.P. 311 in the Statement of Jurisdiction section in her



                                     -4-
J-S41007-20



Brief. See Mother’s Brief at 1. Our Rule of Appellate Procedure 311 provides

that an interlocutory appeal as of right may be taken if “an order that is made

final or appealable by statute or general rule, even though the order does not

dispose of all claims and of all parties.” See Pa.R.A.P. 311(a)(8). This Rule

does not provide us with jurisdiction, however.                    Mother has not sought

permission, nor are these orders appealable as of right by law. See Interest

of J.M., 219 A.3d 645, 650 n.4 (Pa. Super. 2019) (concluding that Rule 311

did not convey by right of law the ability of a mother to appeal from a

permanency review order).                      Thus, whether the order is appealable would

depend on either the final order doctrine under Pa.R.A.P. 341 or the collateral

order doctrine under Pa.R.A.P. 313.2

        But in this case, we need not decide whether the issues involved render

the permanency review orders appealable.                      Even if the issue of Mother’s

progress were appealable, we conclude the effect of the subsequent

termination decrees renders the issue moot.



____________________________________________
2 Determining if a permanency review order is a final or interlocutory order
has been a question of considerable perplexity. In the context of dependency
proceedings, appealability often depends on the precise issue. On one hand,
the order could be final and appealable pursuant to Pa.R.A.P. 341(b). See
also In re H.S.W.C.-B., 836 A.2d 908 (Pa. 2003). If not, the order is likely
interlocutory, which is generally not appealable. But even if the permanency
review order is interlocutory, it might still otherwise be appealable under the
collateral order doctrine. See Pa.R.A.P. 313. This dichotomy was thoroughly
addressed in our recent decision of Interest of J.M., 219 A.3d 645 (Pa.
Super. 2019).



                                                    -5-
J-S41007-20



      “[A]n actual case or controversy must exist at all stages of the judicial

process, or a case will be dismissed as moot.” Interest of J.L., 216 A.3d 233,

237 (Pa. Super. 2019). “The concept of mootness focuses on a change that

has occurred during the length of the legal proceedings.” Id. (quoting In re

Cain, 590 A.2d 291, 292 (Pa. 1991)). “If an event occurs that renders

impossible the grant of the requested relief, the issue is moot and the appeal

is subject to dismissal.” Id. (quoting Delaware Ricer Preservation Co., Inc.

v. Miskin, 923 A.2d 1177, 1183 n.3 (Pa. Super. 2007)).

      Here, there is no longer an actual case or controversy, by virtue of the

termination order and subsequent appeal.      The question presented in this

appeal is the extent Mother progressed toward her reunification goal at the

time of the November 2019 permanency review hearing. Because this Court

has determined that the trial court did not abuse its discretion in concluding

that the agency put forth sufficient evidence to terminate Mother’s parental

rights under 23 Pa.C.S.A. § 2511(a)(2) and (b) of the Adoption Act, the

question of Mother’s progress circa November 2019 is no longer relevant.

Therefore, we dismiss the appeal as moot, because the relief Mother requests

would not have any legal force or effect.




                                     -6-
J-S41007-20



Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/19/2020




                          -7-